       Case 2:15-cv-00894-KJN Document 79 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CIARRA PARKER-LILES, et al.,                       No. 2:15-cv-00894-KJN
12                       Plaintiffs,                     ORDER
13           v.
14    STEVEN GARCIA, et al.,
15                       Defendants.
16

17          On August 20, 2020, the court held an informal status conference in this case, and in

18   accordance with the parties’ input and the discussion at that conference now ORDERS:

19      1. By August 28, 2020, the parties shall confer regarding additional settlement discussions,

20          and whether they jointly believe a further settlement conference may be beneficial;

21      2. By September 10, 2020, the parties shall file a brief joint status report, addressing: the

22          possibility of further settlement discussions; the status of the case in light of plaintiff

23          Parker-Liles settlement (and when the documentation of her settlement will be

24          concluded); an estimated trial length; whether all parties would consent to a bench trial;

25          potential trial dates after January 1, 2021; the parties’ position on bifurcation; whether the

26          parties have reached agreement on any of the already filed motions in limine; and any

27          other relevant matters.

28      3. The current trial date and all associated deadlines (ECF No. 62) are VACATED; and
                                                         1
        Case 2:15-cv-00894-KJN Document 79 Filed 08/21/20 Page 2 of 2

 1       4. Given the above, all motions in limine (ECF Nos. 68, 75) are DENIED WITHOUT

 2              PREJUDICE, subject to renewal.

 3       5.     The court will schedule a further status conference after the parties’ joint submission and

 4              when the court has a better idea of when this case may be able to proceed to trial.

 5   Dated: August 20, 2020

 6

 7
     park.894
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
